



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT, dated as of September __, 2006, is made by and between
BioMetrx, Inc., a Delaware corporation (“Company”), and each purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”).


WHEREAS, on March 22, 2006 the Company issued to the Purchasers 12% Negotiable
Promissory Notes in the aggregate principal amount of $100,000 (“12% Note”); and


WHEREAS, the Notes were amended on July 19, 2006 to extend the maturity date
from June 21, 2006 to September 21, 2006; and


WHEREAS, the Company and the Purchasers wish to provide for the terms and
conditions pursuant to which the 12% Note may be exchanged for the Company’s 10%
Note (“10% Note”), and attendant shares of Common Stock and Warrants as more
fully described in Securities Purchase Agreement being executed simultaneously
herewith of the Company;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:


1.    Exchange of 12% Notes for 10% Notes. The Company and the Purchaser hereby
agree that the 12% Notes shall be exchanged for the 10% Notes which are along
with the shares of Common Stock and Warrants more fully described in the
Securities Purchase Agreement.


2.    Closing. At the Closing, the Purchaser shall deliver the original 12%
Notes to the Company and the Company shall deliver the 10% Notes in the
principal amount of $100,000, 40,000 Shares of the Company Common Stock $.0001
par value (“Common Stock”) and 100,000 Warrants (“Warrants”) to purchase Shares
of the Common Stock to the Purchasers.


3.    Further Assurances. In connection with the exchange of the 12% Notes, the
Purchaser, by entering into this Exchange Agreement, agree to execute all
agreements and other documents as reasonably requested by the Company.
 
4.     Company Representations and Warranties and Covenants. The Company
represents, warrants and covenants to the Purchaser as follows:



--------------------------------------------------------------------------------


 
a. Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of Delaware and has all requisite corporate
power and authority to own its properties and carry on its business as now being
conducted.


b. Authority; Enforceability. The Company has the requisite corporate power and
authority to execute and deliver this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as (a) enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium or similar laws from
time to time in effect affecting creditors’ rights generally and (b) the
availability of equitable remedies may be limited by equitable principles of
general applicability.


c. Third Party Consents. No consent, authorization, order or approval of, or
filing or registration with, any governmental authority or other person is
required for the execution and delivery of this Agreement or the consummation by
the Company of any of the transactions contemplated hereby.


d. Common Stock. All shares of the Company’s Common Stock to be issued pursuant
to this Agreement will be, when issued, free from liens, duly authorized,
validly issued, fully paid and non-assessable.


e. No Other Representations or Warranties. Except as set forth above in this
Section 4, no other representations or warranties, express or implied, are made
in this Agreement by the Company to the Purchaser.


5.    Purchaser Representations and Warranties and Covenants. The Purchaser
represents, warrants and covenants to the Company as follows:


a. Investment Representation. Purchaser acknowledges that the 10% Notes, Common
Stock and Warrants are restricted securities, that Purchaser is acquiring the
Securities for its own account with the present intention of holding the
Securities for purposes of investment and not with a view to distribution within
the meaning of the Securities Act of 1933, as amended and that the Securities
will bear a legend to such effect. Purchaser has relied solely on its
independent investigation in making the decision to purchase the Debentures.


b. No Other Representations or Warranties. Except as set forth above in this
Section 5, no other representations or warranties of any kind, express or
implied, are made in this Agreement by Purchaser to the Company.
 

--------------------------------------------------------------------------------


 
6.    Miscellaneous.


a. Survival of Representations, Warranties and Agreements. The representations,
warranties, covenants and agreements in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Closing and shall not be
limited or affected by any investigation by or on behalf of any party hereto.
 
b. Further Assurances. Each of the Company and Purchaser will use its, as the
case may be, best reasonable efforts to take all action and to do all things
necessary, proper or advisable on order to consummate and make effective the
transactions contemplated by this Agreement.
 
c. Entire Agreement; No Third Party Beneficiaries. This Agreement (including the
documents, exhibits and instruments referred to herein) (a) constitutes the
entire agreement and supersedes all prior agreements, and understandings and
communications, both written and oral, among the parties with respect to the
subject matter hereof, and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.
 
d. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York without regard to any applicable
principles of conflicts of law.
 
e. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same document.
 
f. Amendment and Modification. This Agreement may not be amended or modified
except by an instrument in writing signed by each of the parties hereto.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

 
BIOMETRX, INC.




By:_____________________________
 




By:______________________________
Name:
 
 

--------------------------------------------------------------------------------

